862 F.2d 315Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Keith A. CAMPBELL, Defendant-Appellant.
No. 88-7050.
United States Court of Appeals, Fourth Circuit.
Submitted March 31, 1988.Decided Oct. 27, 1988.Rehearing Denied Dec. 20, 1988.

Keith Anthony Campbell, appellant pro se.
John C. Belcher, Office of United States Attorney, for appellees.
Before K.K. HALL, SPROUSE, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Keith Anthony Campbell, a federal inmate, appeals the district court's order denying his motion for relief under Fed.R.Civ.P. 60(b)(6) from the judgment entered against him on his 28 U.S.C. Sec. 2255 motion.  Rule 60(b) affords an extraordinary remedy available in narrow circumstances.   See Compton v. Alton Steamship Co., 608 F.2d 96, 102 (4th Cir.1979) (to obtain Rule 60(b) relief movant must show meritorious defense and existence of one of six grounds justifying relief under Rule).  Campbell has established neither a meritorious claim under 28 U.S.C. Sec. 2255 nor grounds for setting aside the judgment under Rule 60(b).  We accordingly find no abuse of discretion in the district court's denial of Rule 60(b) relief, see United States v. Williams, 674 F.2d 310 (4th Cir.1981), and affirm the judgment of the district court.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.